UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-28234 Mexican Restaurants, Inc. (Exact name of registrant as specified in its charter) Texas 76-0493269 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 12000 Aerospace Ave.Suite 400, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:832-300-5858 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ýSmaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Number of shares outstanding of each of the issuer’s classes of common stock, as of November 12, 2010:3,413,099 shares, par value $.01. 1 Table of Contents Part I – Financial Information Page No. Item 1. Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 13 Part II – Other Information Item 1A. Risk Factors 13 Item 6. Exhibits 14 Signatures 15 Exhibit 31.1 Section ertification Exhibit 31.2 Section ertification Exhibit 32.1 Section ertification Exhibit 32.2 Section ertification 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements Mexican Restaurants, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ASSETS 10/3/2010 1/3/2010 Current assets: Cash $ $ Royalties receivable Other receivables Inventory Income taxes receivable Prepaid expenses and other current assets Assets related to discontinued operations Total current assets Property and equipment, net Goodwill Deferred tax assets Other assets Other assets related to discontinued operations Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued sales, liquor, and payroll taxes Accrued expenses Income taxes payable Current portion of long-term debt Current liabilities related to discontinued operations Current portion of liabilities associated with leasing and exit activities Total current liabilities Long-term debt Liabilities associated with leasing and exit activities, net of current portion Deferred gain Deferred rent Total Liabilities Commitments & Contingencies Stockholders' equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized, noneissued Common stock, $0.01 par value, 20,000,000 shares authorized, 4,732,705 shares issued, 3,413,099 and 3,290,041 shares outstanding at 10/3/2010 and 1/3/2010, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 1,319,606 and 1,442,564 common shares at10/3/10 and 1/3/10, respectively ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 Mexican Restaurants, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) 13-Week Period Ended 10/3/2010 13-Week Period Ended 9/27/2009 39-Week Period Ended 10/3/2010 39-Week Period Ended 9/27/2009 Revenues: Restaurant sales $ Franchise fees, royalties and other Business interruption Costs and expenses: Cost of sales Labor Restaurant operating expenses General and administrative Depreciation and amortization Pre-opening costs Impairment and restaurant closure expense Loss on involuntary disposals Loss on sale of property and equipment Operating loss ) Other income (expense): Interest income Interest expense ) Other, net ) Loss from continuing operations before income taxes ) Income tax benefit Loss from continuing operations ) Discontinued Operations: Income from discontinued operations Restaurant closure expense ) ) Gain on sale of assets Income (loss) from discontinued operations before income taxes ) Income tax (expense) benefit ) Loss from discontinued operations ) ) Net loss $ ) $ ) $ ) $ ) Basic lossper common share Loss from continuing operations $ ) $
